826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew Curtis CALDWELL, Petitioner-Appellant,v.Denise QUARLES, Respondent-Appellee.
No. 87-1392
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.
ORDER

1
Before KEITH, Circuit Judge, PECK, Senior Circuit Judge, and DOWD, District Judge.*


2
The petitioner moves for counsel and for bail pending appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
A Detroit, Michigan jury convicted the petitioner of second degree murder and carrying a firearm while a felon.  He received a twenty to thirty year sentence.  He exhausted his state remedies.  In his petition, he raises a jury instruction issue, an ineffective assistance of counsel issue, an evidentiary issue, and a sentencing issue.  The district court addressed each of the issues and found them to be without merit.  We agree with the conclusions of the district court for the reasons stated in its memorandum opinion.


4
The motions for bail and counsel are denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation